Exhibit 10.1

 

TRANSITION SERVICES AGREEMENT

 

THIS TRANSITION SERVICES AGREEMENT (this “Agreement”) is entered into as of
November 5, 2010 (the “Effective Date”) by and between MEDA AB, a corporation
organized under the laws of Sweden (“MEDA”), and VIVUS, Inc., a corporation
organized under the laws of Delaware (“VIVUS”).  MEDA and VIVUS may be referred
to herein individually as a “Party” or collectively as the “Parties.”

 

RECITALS

 

WHEREAS, pursuant to an Asset Purchase Agreement, dated as of October 1, 2010,
by and among MEDA, VIVUS and Vivus Real Estate, LLC (the “APA”), MEDA purchased
certain assets of VIVUS currently associated with the Business (as defined
therein); and

 

WHEREAS, to facilitate the orderly and effective separation of the Business from
VIVUS to MEDA, each Party has agreed to provide to the other Party certain
technology transfer and transition services.

 

NOW, THEREFORE, the Parties agree as follows:

 

1.                                      DEFINITIONS.  The following terms, when
used herein with initial capital letters, will have the meanings ascribed to
such terms in this Article 1.  Capitalized terms not defined herein shall have
the meanings set forth in the APA.

 

1.1                               “Chargebacks” means those chargebacks for
Business Products sold by VIVUS prior to the Closing Date that constitute
Excluded Liabilities under the APA.

 

1.2                               “Facility” means the facility located at 735
Airport Road and 745 Airport Road in Lakewood, New Jersey, or such other
location that MEDA shall notify VIVUS of in writing.

 

1.3                               “MEDA Services” means the services, functions,
and tasks of MEDA required to process and report Chargebacks and Returns (as
defined below).  If any service, function, or responsibility not specifically
described in this Agreement is an inherent or necessary part of the performance
of the MEDA Services, it will be deemed included within the scope of the MEDA
Services, including, without limitation, those MEDA Services set forth in
Schedule A.  For the avoidance of doubt, the MEDA Services shall exclude all
claims with respect to product liability, personal injury or other third party
claims for breach of warranty, in each case arising from the Excluded
Liabilities, which such claims shall be subject to Section 7.2 of the APA.

 

1.4                               “Returns” means those returns of Business
Products sold by VIVUS prior to the Closing Date which constitute Excluded
Liabilities under the APA.

 

1.5                               “VIVUS Services” means those services,
functions, and tasks of VIVUS required to effectuate a transfer of the Business
to MEDA which are set forth in Schedule A.  If any service, function, or
responsibility not specifically described in this Agreement is an inherent or
necessary part of the performance of the VIVUS Services, it will be deemed
included within the scope of the VIVUS Services.

 

--------------------------------------------------------------------------------


 

2.                                      SERVICES

 

2.1                               Provision of VIVUS Services.

 

(a)                                  VIVUS will provide, through the VIVUS
Personnel, the VIVUS Services to MEDA for a period of six (6) months after the
Effective Date (the “VIVUS Service Term”), subject to the reasonable
availability of such personnel.  VIVUS agrees to keep MEDA reasonably informed
with respect to its provision of the VIVUS Services and provide MEDA with
information pertaining to the VIVUS Services upon MEDA’s reasonable request. 
Except as otherwise expressly provided in this Agreement, VIVUS will be
responsible for providing appropriate personnel, and other resources required
for performance of, the VIVUS Services.

 

(b)                                  During the VIVUS Service Term, the Parties
acknowledge and agree that VIVUS will have no obligation to provide more than
[***]* ([***]*) hours of VIVUS Services per month as requested by MEDA. 
Notwithstanding the limitation set forth above, it is understood that VIVUS’
Service Manager (as defined in Section 6.1(a)) will be required to contribute
the majority of such individual’s working hours (not to exceed[***]* ([***]*)
hours per month) to providing the VIVUS Services during the initial
[***]* ([***]*) days of the VIVUS Service Term.

 

2.2                               Provision of MEDA Services.  MEDA will
provide, through the MEDA Personnel, the MEDA Services during the term of this
Agreement, subject to the reasonable availability of such personnel.  MEDA
agrees to keep VIVUS reasonably informed with respect to its provision of the
MEDA Services and provide VIVUS with information pertaining to the MEDA Services
upon VIVUS’ reasonable request.  Except as otherwise expressly provided in this
Agreement, MEDA will be responsible for providing appropriate personnel, and
other resources required for performance of, the MEDA Services.  Notwithstanding
the above and subject to Section 4.1(b), any MEDA Services following the VIVUS
Service Term shall be conducted using standard quotation and purchase order
processes.

 

2.3                               General Standards of Performance.  Each Party
will provide (and cause its designees to provide) the VIVUS Services or MEDA
Services, as applicable, with at least the same level of skill, quality, care,
timeliness, and cost-effectiveness as if such services, functions, and tasks
were performed for such Party’s own purposes.  At a minimum, each Party will
perform (and cause its designees to perform) the VIVUS Services or MEDA
Services, as applicable, in a timely and professional manner and in accordance
with industry standards for services of the type performed.  Except as set forth
in this Agreement, each Party understands

 

--------------------------------------------------------------------------------

* [***] Certain information has been omitted and filed separately with the
Commission.  Confidential treatment has been requested with respect to the
omitted portions.

* [***] Certain information has been omitted and filed separately with the
Commission.  Confidential treatment has been requested with respect to the
omitted portions.

* [***] Certain information has been omitted and filed separately with the
Commission.  Confidential treatment has been requested with respect to the
omitted portions.

* [***] Certain information has been omitted and filed separately with the
Commission.  Confidential treatment has been requested with respect to the
omitted portions.

* [***] Certain information has been omitted and filed separately with the
Commission.  Confidential treatment has been requested with respect to the
omitted portions.

* [***] Certain information has been omitted and filed separately with the
Commission.  Confidential treatment has been requested with respect to the
omitted portions.

 

2

--------------------------------------------------------------------------------


 

and agrees that the other Party shall provide the VIVUS Services or MEDA
Services, as applicable, using its existing assets and personnel, and shall not,
except as otherwise agreed in writing, be obligated to perform any service
(a) that would require such Party to acquire or use any other assets, equipment
or software or employ (whether as employees or contractors) any additional
personnel or (b) to the extent provision of such service materially interferes
in the aggregate with the operations of such Party’s business.  Each Party will
comply (and cause its Affiliates to comply) with all applicable international,
federal, state, and local laws and regulations, and will obtain all applicable
permits and licenses, in connection with its obligations under this Agreement.

 

2.4                               Additional Services.  If either Party
reasonably requests that the other Party perform additional services not
included within the scope of the VIVUS Services or MEDA Services, as applicable,
then the Parties will negotiate in good faith the inclusion of such services
under this Agreement.

 

3.                                      TRANSFER OF DOCUMENTATION

 

3.1                               Transfer of VIVUS Materials.  As soon as
practicable after the Effective Date, MEDA shall deliver to a location specified
by VIVUS, the information, documents, and other materials included within the
Excluded Assets which are located at the Facility, including, without
limitation, all such materials pertaining to avanafil and data with respect to
the stability thereof (collectively, the “VIVUS Materials”).  For the avoidance
of doubt, MEDA’s obligation to transfer the VIVUS Materials to VIVUS according
to the provisions of this Article 3 shall be at no cost to VIVUS.

 

3.2                               Cooperation and Assistance by MEDA.  If,
following the completion of the transfer of the VIVUS Materials in accordance
with Section 3.1 above, VIVUS identifies, or is otherwise aware of, information,
documents or other materials located at the Facility which constitute VIVUS
Materials, MEDA shall transfer such VIVUS Materials to VIVUS promptly following
VIVUS’ written request for such VIVUS Materials or allow VIVUS access to the
Facility to retrieve such VIVUS Materials, subject to the confidentiality
provisions set forth in Article 5 below.  The Parties anticipate that, in such
case, VIVUS shall notify MEDA’s Service Manager, who will coordinate either
(a) the transfer of the requested VIVUS Materials to VIVUS or (b) VIVUS’ access
to the Facility and any necessary computer systems as set forth in Section 3.3
below, in each case solely to recover such VIVUS Materials.

 

3.3                               Access to Computer Systems.  Upon at least one
(1) business day prior written notice, VIVUS shall have the right, during the
Term, to access the Facility and any computer, software, network, electronic
files or electronic data storage systems therein if VIVUS (or its designee)
requires such access in order to retrieve any VIVUS Materials, subject to the
confidentiality provisions set forth in Article 5 below.  VIVUS shall limit
(and, as applicable, cause its designees to limit) such access and use the
foregoing items solely to retrieve VIVUS Materials and shall not access or
attempt to access any computer, software, network, electronic files or
electronic data storage system, other than those specifically required to
accomplish the foregoing.  MEDA agrees to reasonably cooperate (and cause its
employees to reasonably cooperate) with VIVUS or its designees with respect to
such access.

 

3

--------------------------------------------------------------------------------


 

3.4                               Transfer of MEDA Materials.  As soon as
practicable after the Effective Date, VIVUS shall deliver to a location
specified by MEDA, the information, documents, and other materials included
within the Business Assets which are located at VIVUS’ facilities or which are
otherwise in the possession or control of VIVUS (collectively, the “MEDA
Materials”).  For the avoidance of doubt, MEDA’s obligation to transfer the
VIVUS Materials to VIVUS according to the provisions of this Article 3 shall be
at no cost to VIVUS and shall be in addition to, and shall not otherwise be
deemed as limiting or diminishing in any manner, VIVUS’ obligations to transfer
the Business Assets to MEDA in accordance with the APA.

 

3.5                               Cooperation and Assistance by VIVUS.  If,
following the completion of the transfer of the MEDA Materials in accordance
with the APA and Section 3.4 above, MEDA identifies, or is otherwise aware of,
information, documents or other materials located at VIVUS’ facilities which
constitute MEDA Materials, VIVUS shall transfer such MEDA Materials to MEDA
promptly following MEDA’s written request for such MEDA Materials or allow MEDA
access to VIVUS’ facilities to retrieve such MEDA Materials, subject to the
confidentiality provisions set forth in Article 5 below.  The Parties anticipate
that, in such case, MEDA shall notify VIVUS’ Service Manager, who will
coordinate either (a) the transfer of the requested MEDA Materials to MEDA or
(b) MEDA’s access to the Facility solely to recover such MEDA Materials.

 

4.                                      COMPENSATION

 

4.1                               Charges.

 

(a)                                  VIVUS Services.  In consideration for
VIVUS’ performance of the VIVUS Services following the sixtieth (60th) day of
the VIVUS Service Term, MEDA agrees to pay VIVUS the hourly service fees set
forth on Schedule B for time allocated by VIVUS Personnel in performing the
VIVUS Services, including associated travel time.  The hourly service fees set
forth on Schedule B shall be fixed until the end of the Term (as defined in
Section 8.1).  All VIVUS Services performed on or before the sixtieth (60th) day
of the VIVUS Service Term shall be at no cost to MEDA.

 

(b)                                  MEDA Services.  In consideration for MEDA’s
performance of the MEDA Services following the sixtieth (60th) day of the VIVUS
Service Term, VIVUS agrees to pay MEDA (i) for amounts incurred (including with
respect to payment adjustments) or paid by MEDA for third party processing of
Chargebacks and Returns and (ii) the hourly service fees set forth on Schedule B
for time allocated by MEDA Personnel in performing the MEDA Services, including
associated travel time.  The hourly service fees set forth on Schedule B shall
be fixed until the end of the Term.  All MEDA Services performed on or before
the sixtieth (60th) day of the VIVUS Service Term shall be at no cost to VIVUS.

 

4.2                               Invoicing and Payment to VIVUS.  VIVUS will
invoice MEDA monthly at the end of each month for the amount due by MEDA under
this Agreement for that month.  Each such invoice submitted by VIVUS will
include a statement setting forth time allocated by the VIVUS Personnel in
performing the VIVUS Services during such month and the corresponding amounts
due to VIVUS with respect thereto consistent with the fee schedule set forth on
Schedule B.  Payments for each invoice will be due within forty-five (45) days
after the paying Party’s receipt of the invoice.

 

4

--------------------------------------------------------------------------------


 

4.3                               Invoicing and Payment to MEDA.  Within fifteen
(15) days following MEDA’s payment to third parties or incurrence of amounts
with respect to Chargebacks or Returns, MEDA shall submit an invoice therefor to
VIVUS, along with all reasonable and necessary documentation supporting such
payment or incurrence of charges.  With respect to MEDA Services, MEDA will
invoice VIVUS monthly at the end of each month for the amount due by VIVUS under
this Agreement for that month.  Each such invoice submitted by MEDA will include
a statement setting forth time allocated by the MEDA Personnel in performing the
MEDA Services during such month and the corresponding amounts due to MEDA with
respect thereto consistent with the fee schedule set forth on Schedule B. 
Payments for each invoice submitted pursuant to this Section 4.3 will be due
within forty-five (45) days after VIVUS’ receipt of the invoice.

 

5.                                      CONFIDENTIAL INFORMATION

 

5.1                               MEDA Confidential Information.  MEDA may from
time to time communicate to VIVUS, or VIVUS may otherwise retain or gain access
to, certain confidential business or technical information with respect to the
Business, MEDA’s operations, business plans or intellectual property after the
Effective Date (the “MEDA Confidential Information”).  VIVUS shall not disclose,
or permit the disclosure of, any MEDA Confidential Information to any third
party without the express prior written consent of MEDA, except as otherwise
provided in this Article 5.  VIVUS shall use the MEDA Confidential Information
only for purposes of performing the VIVUS Services.  Without limiting the
generality of the foregoing, VIVUS shall limit the use and disclosure of the
MEDA Confidential Information to those of its employees who need such
information to perform the VIVUS Services, and VIVUS shall ensure that each
employee who has access to the MEDA Confidential Information complies with the
obligations set forth above.

 

5.2                               VIVUS Confidential Information.  VIVUS may
from time to time communicate to MEDA, or MEDA may otherwise gain access to,
certain confidential business or technical information with respect to VIVUS’
operations, business plans or intellectual property after the Effective Date
(the “VIVUS Confidential Information”).  MEDA shall not disclose, or permit the
disclosure of, any VIVUS Confidential Information to any third party without the
express prior written consent of VIVUS, except as otherwise provided in this
Article 5.  MEDA shall use the VIVUS Confidential Information only for purposes
of performing the MEDA Services.  Without limiting the generality of the
foregoing, MEDA shall limit the use and disclosure of the VIVUS Confidential
Information to those of its employees who need such information for the purposes
of this Agreement, and MEDA shall ensure that each employee who has access to
the VIVUS Confidential Information complies with the obligations set forth
above.

 

5.3                               Confidentiality Exceptions.  Notwithstanding
the foregoing, the VIVUS Confidential Information and the MEDA Confidential
Information shall not include information which the receiving Party can
establish (a) to have been publicly known prior to disclosure of such
information by the disclosing Party to the receiving Party, (b) to have become
publicly known, without fault on the part of the receiving Party, (c) to already
be in the possession of the receiving Party, or to come into the possession of
the receiving Party by a third party, without restriction on its disclosure or
use or (d) was developed independent of the Confidential Information of the
disclosing Party; provided, however, that nothing in this Agreement shall be

 

5

--------------------------------------------------------------------------------


 

deemed as limiting or diminishing in any manner the Parties’ confidentiality
obligations under the APA.

 

5.4                               Permitted Disclosures.  The confidentiality
obligations contained in this Article 5 shall not apply to the extent that the
receiving Party is required to disclose information by law, order or regulation
of a governmental agency or a court of competent jurisdiction, provided the
receiving Party shall provide written notice thereof to the disclosing Party and
sufficient opportunity to object to any such disclosure or to request
confidential treatment thereof.

 

6.                                      PERSONNEL

 

6.1                               Services Managers.

 

(a)                                  For VIVUS.  VIVUS will designate a
“Services Manager” as identified on Schedule C hereto, for its performance of
the VIVUS Services.  Such Services Manager will devote a reasonable amount of
time and effort to managing the VIVUS Services, will serve as the initial point
of contact to MEDA for matters relating to the Services, and will have
day-to-day authority for ensuring performance of the Services in accordance with
the terms of this Agreement.  VIVUS may replace the Services Manager by
providing prior written notice to MEDA.

 

(b)                                  For MEDA.  MEDA will designate a “Services
Manager” as identified on Schedule C hereto, for its performance of the MEDA
Services.  Such Services Manager will devote a reasonable amount of time and
effort to managing the MEDA Services, will serve as the initial point of contact
to VIVUS for matters relating to the MEDA Services, and will have day-to-day
authority for ensuring performance of the MEDA Services in accordance with the
terms of this Agreement.  MEDA may replace the Services Manager by providing
prior written notice to VIVUS.

 

6.2                               Access to Personnel.  Each Party agrees to
provide reasonable access to such Party’s personnel set forth in Schedule B (the
“Personnel”) for performance of the VIVUS Services and MEDA Services in
accordance with this Agreement.

 

6.3                               Payments to Personnel.  Each Party shall
select, employ, pay, supervise and direct such Party’s Personnel.  Without
limiting the generality of the foregoing, each Party shall be solely responsible
for the payment of all direct and indirect compensation (including fringe
benefits), worker’s compensation insurance, employment taxes and all other
liabilities relating to such Party’s Personnel.

 

7.                                      INDEMNIFICATION

 

7.1                               Indemnification of VIVUS.  Subject to
Section 7.3 below, MEDA shall indemnify, defend and hold harmless VIVUS from and
against any and all liabilities, damages, settlements, claims, actions, suits,
penalties, fines, costs or expenses (including, without limitation, reasonable
attorneys’ fees and other expenses of litigation) incurred by VIVUS as a result
of a claim by a third party brought against VIVUS arising or resulting from
(i) MEDA’s material breach of this Agreement or (ii) the gross negligence or
willful misconduct of MEDA

 

6

--------------------------------------------------------------------------------


 

hereunder; except in each case to the extent that VIVUS is obligated to
indemnify, defend and hold MEDA harmless for such claims under Section 7.2
below.

 

7.2                               Indemnification of MEDA.  Subject to
Section 7.3 below, VIVUS shall indemnify, defend and hold harmless MEDA from and
against any and all liabilities, damages, settlements, claims, actions, suits,
penalties, fines, costs or expenses (including, without limitation, reasonable
attorneys’ fees and other expenses of litigation) incurred by MEDA as a result
of a claim by a third party brought against MEDA arising or resulting from
(i) VIVUS’ material breach of this Agreement or (ii) the gross negligence or
willful misconduct of VIVUS hereunder; except in each case to the extent that
MEDA is obligated to indemnify, defend and hold VIVUS harmless for such claims
under Section 7.1 above.

 

7.3                               Procedure.  A Party (the “Indemnitee”) that
intends to claim indemnification under this Article 7 shall:  (i) promptly
notify the indemnifying Party (the “Indemnitor”) in writing of any claim,
action, suit, or other proceeding brought by third parties in respect of which
the Indemnitee intends to claim such indemnification hereunder; (ii) provide the
Indemnitor sole control of the defense and/or settlement thereof, and
(iii) provide the Indemnitor, at the Indemnitor’s request and expense, with
reasonable assistance and full information with respect thereto.  Indemnitor
shall not settle any claim, suit or proceeding subject to this Article 7 or
otherwise consent to an adverse judgment in such claim, suit or proceeding if
the same materially diminishes the rights or interests of the Indemnitee without
the express written consent of the Indemnitee.  Notwithstanding the foregoing,
the indemnity agreement in this Article 7 shall not apply to amounts paid in
settlement of any loss, claim, damage, liability or action if such settlement is
effected without the consent of the Indemnitor, to the extent such consent is
not withheld unreasonably or delayed.  Notwithstanding anything herein to the
contrary, the Indemntee shall have the right to participate in any such claim,
suit or proceeding with counsel of its choosing at its own expense.

 

7.4                               Limitation of Liability.  NEITHER PARTY SHALL
BE LIABLE TO THE OTHER PARTY FOR ANY SPECIAL, CONSEQUENTIAL, EXEMPLARY OR
INCIDENTAL DAMAGES (INCLUDING LOST OR ANTICIPATED REVENUES OR PROFITS RELATING
TO THE SAME), ARISING FROM ANY CLAIM RELATING TO THIS AGREEMENT, WHETHER SUCH
CLAIM IS BASED ON CONTRACT, TORT (INCLUDING NEGLIGENCE) OR OTHERWISE, EVEN IF AN
AUTHORIZED REPRESENTATIVE OF SUCH PARTY IS ADVISED OF THE POSSIBILITY OR
LIKELIHOOD OF SAME.  IN NO EVENT SHALL THE AGGREGATE LIABILITY OF EITHER PARTY
EXCEED THE TOTAL AMOUNT ACTUALLY PAID TO SUCH PARTY BY OR ON BEHALF OF THE OTHER
PARTY IN CONNECTION WITH THE SERVICES PROVIDED HEREUNDER.

 

8.                                      TERM AND TERMINATION

 

8.1                               Term.  The term of this Agreement will
commence on the Effective Date and will continue for a period of two (2) years
thereafter (the “Term”).

 

8.2                               Termination for Cause.  Each Party may
terminate this Agreement immediately, upon written notice specifying in
reasonable detail the material breach and the required cure, if the other Party
materially breaches any term of this Agreement and fails to cure

 

7

--------------------------------------------------------------------------------


 

such breach within fifteen (15) days after receipt by the breaching Party of
written notice from the non-breaching Party describing such breach; provided,
however, that the Parties agree that a failure to pay an amount owed pursuant to
Section 4 shall not qualify as a material breach if the disputing Party pays the
undisputed amounts owed in a timely fashion.

 

8.3                               Survival.  Termination of this Agreement shall
not relieve the Parties of any obligation accruing prior to such termination,
and the provisions of Sections 2.3, 3.1, 3.3, 4, 5, 7 and 9 shall survive any
such termination.

 

9.                                      GENERAL

 

9.1                               Relationship Between the Parties.  The
relationship between the Parties established under this Agreement is that of
independent contractors and no Party shall be deemed an employee, agent,
partner, or joint venturer of or with the other.  Each Party will be solely
responsible for any employment-related taxes, insurance premiums or other
employment benefits respecting its personnel’s performance of services under
this Agreement.  Each Party agrees to grant to the other Party’s personnel
reasonable access to sites, systems and information as necessary for such Party
to perform its obligations hereunder.

 

9.2                               Subcontracting.  Each Party may engage a
subcontractor to perform all or any portion of its duties under this Agreement
provided that any such subcontractor agrees in writing to be bound by
confidentiality obligations similar to those applicable herein, and provided
further that the performing Party remains responsible for the performance of
such subcontractor.

 

9.3                               Entire Agreement; Amendment.  This Agreement,
together with the APA, constitute the entire agreement of the Parties with
respect to the subject matter hereof and thereof and supersede any and all prior
understandings, written or oral, between the Parties with regard to the subject
matter hereof and thereof.  In the event of a conflict between this Agreement
and any of the schedules attached hereto, the terms set forth on the schedule
shall govern.  This Agreement may be amended, modified or waived only by an
instrument in writing signed by an authorized representative of each of the
Parties hereto.

 

9.4                               Further Assurances.  Each Party agrees to take
such actions and execute such documents as are reasonably requested by the other
Party (including providing executed documents in such recordable form as is
deemed required or necessary by the other Party) to effect the purposes of this
Agreement.

 

9.5                               Notices.  Any notice or other communication
required or permitted to be delivered to any Party under this Agreement must be
in writing and will be deemed properly delivered, given and received (a) when
delivered by hand, or (b) two (2) business days after sent by registered mail,
by courier or express delivery service or by facsimile, in each case to the
address or facsimile telephone number set forth beneath the name of such Party
below (or to such other address or facsimile telephone number as such Party will
have specified in a written notice given to the other Parties hereto):

 

8

--------------------------------------------------------------------------------


 

if to VIVUS:

VIVUS, Inc.

1172 Castro Street

Mountain View, CA 94040

U.S.A.

Attention:  Guy Marsh

Facsimile:  (650) 934-5389

 

with a copy to:

 

Wilson Sonsini Goodrich & Rosati, Professional Corporation

12235 El Camino Real, Suite 200

San Diego, California 92130

UNITED STATES

Attention: Martin J. Waters

Telecopy:  (858) 350-2399

 

if to MEDA:

MEDA AB

Pipers väg 2A

SE-170 09

Solna

SWEDEN

Attention: Anders Lönner, CEO

Telecopy:  +46 8 630 1919

 

with a copy to:

 

Wiggin and Dana LLP

400 Atlantic Street

Stamford, Connecticut 06901

UNITED STATES

Attention: James F. Farrington, Jr.

Telecopy: +1 203-363-7676

 

9.6                               Disclaimer. THE VIVUS SERVICES AND THE MEDA
SERVICES, AND ANY OTHER SERVICES, FACILITIES OR EQUIPMENT PROVIDED UNDER THIS
AGREEMENT, ARE PROVIDED “AS IS.”  EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT, NEITHER PARTY MAKES (AND EACH PARTY EXPRESSLY DISCLAIMS) ANY
REPRESENTATIONS OR WARRANTIES UNDER THIS AGREEMENT WITH RESPECT TO THE SERVICES
PROVIDED HEREUNDER.

 

9.7                               Force Majeure.  Each Party will be excused for
any failure or delay in performing any of its obligations under this Agreement,
other than the obligations to make payments, if such failure or delay is caused
by any act of God or the public enemy, any accident, explosion, fire, storm,
earthquake, flood, or any other circumstance or event beyond the reasonable
control of such Party.

 

9

--------------------------------------------------------------------------------


 

9.8                               Headings.  Paragraph and Section headings are
inserted for convenience of reference only and do not form a part of this
Agreement.

 

9.9                               Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of New York,
regardless of the laws that might otherwise govern under applicable principles
of conflicts of laws thereof.

 

9.10                        Jurisdiction and Venue.  Each of the Parties hereto
irrevocably consents to the exclusive jurisdiction and venue of any court within
located in the Southern District of the State of New York, in connection with
any matter based upon or arising out of this Agreement or the matters
contemplated herein.

 

9.11                        Binding Effect; Assignment.  This Agreement shall
not be assignable by a Party without the prior written permission of the other
Party except that a Party may assign this Agreement without consent as part of a
change of control, corporate reorganization, consolidation, merger or sale or
all or substantially all of its assets.  Any permitted assignee shall agree to
perform the obligations of the assigning Party, and this Agreement shall inure
to the benefit of and be binding upon any permitted assignee. Subject to the
foregoing, this Agreement shall inure to the benefit of and be binding upon the
Parties hereto and their respective legal representatives and successors in
interest.  Nothing in this Agreement, express or implied, is intended to confer
upon any other Person any rights or remedies of any nature whatsoever under or
by reason of this Agreement.

 

9.12                        Waiver.  Waiver of any term or condition of this
Agreement by any Party hereto shall be effective if in writing and shall not be
construed as a waiver of any subsequent breach or failure of the same term or
condition or any other terms or conditions of this Agreement.  No waiver shall
be effective unless it is in writing signed by an authorized representative of
the waiving Party.

 

9.13                        Severability.  In the event that any provision of
this Agreement or the application thereof, becomes or is declared by a court of
competent jurisdiction to be illegal, void or unenforceable, the remainder of
this Agreement will continue in full force and effect and the application of
such provision to other persons or circumstances will be interpreted so as
reasonably to effect the intent of the Parties hereto.  The Parties further
agree to replace such void or unenforceable provision of this Agreement with a
valid and enforceable provision that will achieve, to the extent possible, the
economic, business and other purposes of such void or unenforceable provision.

 

9.14                        No Third Party Beneficiaries.  Nothing in this
Agreement shall confer any rights or liabilities upon any third party, except as
expressly provided hereunder.

 

9.15                        Specific Performance.  The Parties agree that
irreparable damage would occur in the event any provision of this Agreement was
not performed in accordance with the terms hereof and that the Parties shall be
entitled to specific performance of the terms hereof, in addition to any other
remedy at law or equity.

 

9.16                        Counterparts.  This Agreement may be executed and
delivered (including by facsimile or other electronic transmission) in one or
more counterparts, all of which shall be considered one and the same agreement
and shall become effective when one or more

 

10

--------------------------------------------------------------------------------


 

counterparts have been signed by each of the Parties and delivered to the other
Party, it being understood that all Parties need not sign the same counterpart.

 

[Remainder of page intentionally left blank. Signature page follows.]

 

11

--------------------------------------------------------------------------------


 

The parties to this Agreement have caused this Agreement to be executed and
delivered as of the Effective Date.

 

 

MEDA AB

 

VIVUS, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Anders Larnholt

 

By:

/s/ Timothy E. Morris

 

 

 

 

 

Name:

Anders Larnholt

 

Name:

Timothy E. Morris

 

 

 

 

 

Title:

VP Corporate Dev.

 

Title:

SVP Finance, Chief Financial Officer

 

 

[Signature Page to Transition Services Agreement]

 

12

--------------------------------------------------------------------------------


 

Schedule A

 

Services

 

Manufacturing Support Services:

 

VIVUS will provide support for the manufacture and supply of MUSE™ as reasonably
requested by MEDA, including, but not limited to, the transfer of all knowledge
and documents from VIVUS’ Mountain View, California office to the Facility or,
if requested by MEDA in writing, to MEDA’s Somerset, New Jersey facility.

 

Regulatory Services:

 

VIVUS will provide support for the regulatory processes related to MUSE™ as
reasonably requested by MEDA, including, but not limited to: (a) the assembly of
all the registration documentation and the transfer of the NDA to MEDA (which
such transfer shall be done at no cost or expense to MEDA); and (b) causing
[***]* (in [***]* capacity as consultant under the Master Services Agreement
dated as of October 3, 2007 between VIVUS and Regulatory Professional, Inc., as
amended and supplemented from time to time) to be available to provide
regulatory consulting services to MEDA for a period of time not to exceed
[***]* ([***]*) days following the Closing Date.

 

Manager and Executive Services:

 

VIVUS shall make the VIVUS Service Manager available for [***]* ([***]*) days
after the Effective Date to ensure the smooth integration of the operations and
that MEDA receives the support required in connection therewith.  MEDA shall
make the MEDA Service Manager available for [***]* ([***]*) days after the
Effective Date to ensure the smooth integration of the operations and that VIVUS
receives the support required in connection therewith.

 

--------------------------------------------------------------------------------

* [***] Certain information has been omitted and filed separately with the
Commission.  Confidential treatment has been requested with respect to the
omitted portions.

* [***] Certain information has been omitted and filed separately with the
Commission.  Confidential treatment has been requested with respect to the
omitted portions.

* [***] Certain information has been omitted and filed separately with the
Commission.  Confidential treatment has been requested with respect to the
omitted portions.

* [***] Certain information has been omitted and filed separately with the
Commission.  Confidential treatment has been requested with respect to the
omitted portions.

* [***] Certain information has been omitted and filed separately with the
Commission.  Confidential treatment has been requested with respect to the
omitted portions.

* [***] Certain information has been omitted and filed separately with the
Commission.  Confidential treatment has been requested with respect to the
omitted portions.

* [***] Certain information has been omitted and filed separately with the
Commission.  Confidential treatment has been requested with respect to the
omitted portions.

* [***] Certain information has been omitted and filed separately with the
Commission.  Confidential treatment has been requested with respect to the
omitted portions.

 

13

--------------------------------------------------------------------------------


 

VIVUS shall use reasonable commercial efforts to have [***]* available to assist
MEDA with integration and staffing issues for the initial [***]* ([***]*) days
of the VIVUS Service Term.

 

Sales and Marketing Support:

 

VIVUS will use best efforts to transfer the marketing knowledge held by VIVUS to
MEDA and to facilitate the processing of new marketing materials through MEDA’s
PCR system and deployed to MEDA’s sales representatives.  The VIVUS Service
Manager shall be made available at either the Facility or MEDA’s Somerset, New
Jersey facility upon the reasonable request of MEDA.  In addition, the VIVUS
Manager may be required to attend field visits to physicians upon the reasonable
request of MEDA.

 

Telephone System:

 

VIVUS will make available to MEDA, for a period of thirty (30) days after the
Effective Date, all hardware and software related to VIVUS’ corporate-wide
telephone system currently in place at the Premises, free of charge to MEDA
(other than actual charges incurred by VIVUS for calls made by or on behalf of
MEDA during such period).

 

HR Services:

 

MEDA shall cause certain of the MEDA Personnel who are Transferred Employees to
provide the following human resources (“HR”) services:

 

(a) assist VIVUS with its termination of all former VIVUS employees from VIVUS
benefits plans within thirty (30) days following the Closing;

 

(b) assist VIVUS with its handling of all aspects of terminated employees’ COBRA
benefits within thirty (30) days following the Closing;

 

(c) transfer all HR records relating to non-Transferred Employees to VIVUS’
Mountain View, California offices within thirty (30) days following the Closing;

 

(d) assist VIVUS with the transition of HR functions to VIVUS’ Mountain View,
California offices; and

 

(e) assist VIVUS with its compliance with internal controls mandated by The
Sarbanes-Oxley Act of 2002 (“SOX”) for a period of thirty (30) days following
the Closing.

 

--------------------------------------------------------------------------------

* [***] Certain information has been omitted and filed separately with the
Commission.  Confidential treatment has been requested with respect to the
omitted portions.

* [***] Certain information has been omitted and filed separately with the
Commission.  Confidential treatment has been requested with respect to the
omitted portions.

* [***] Certain information has been omitted and filed separately with the
Commission.  Confidential treatment has been requested with respect to the
omitted portions.

 

14

--------------------------------------------------------------------------------


 

Finance and Accounting Services:

 

MEDA shall cause certain of the MEDA Personnel who are Transferred Employees to
provide the following finance and accounting services, including, without
limitation, [***]* (to the extent still employed by MEDA):

 

(a) assist VIVUS with its closing of the VIVUS books;

 

(b) finalize the books for MUSE within ten (10) business days after the Closing;

 

(c) assist VIVUS with its preparation of reconciliations and account analyses;

 

(d) assist VIVUS with its maintenance of all SOX controls relating to finalizing
MUSE books;

 

(e) assist VIVUS with its compliance with internal controls mandated by SOX for
a period of thirty (30) days following the Closing;

 

(f) assist VIVUS with its quarterly auditors’ review (October/November 2010);

 

(g) assist VIVUS with its year-end audit (January/February 2011);

 

(h) process accounts payable invoices received after the Closing and forward to
VIVUS for payment for the thirty (30) day period after the Closing;

 

(i) calculate final royalty payments incurred for sales occurring prior to the
Closing;

 

(j) provide monthly reports on returns data by lot # and by year from SPS/Cord
until the end of the return window;

 

(k) assist with the transfer of (i) the originals of all historical accounting
records, customer files and invoices and vendor files relating to (A)
pre-Closing periods, (B) the Excluded Assets, (C) the Excluded Liabilities and
(D) any non-Business Assets, including, without limitation, VIVUS’ general
corporate accounting materials, as soon as practicable following the Closing,
but no later than ninety (90) days following the Closing, and (ii) if requested
by VIVUS, copies of any pre-Closing accounting materials relating to the
Business Assets not covered by item (A) above, to VIVUS’ Mountain View,
California offices following the Closing;  provided, however, that VIVUS shall,
upon request by MEDA, assist MEDA in making copies of any materials that relate
to pre-Closing periods and the Business Assets;

 

(l) assist VIVUS with its preparation of proforma financials for VIVUS’ SEC
quarterly and year-end reports within thirty (30) days following the Closing;
and

 

(m) assist VIVUS with its preparation of VIVUS’ tax returns for the 2009 and
2010 tax years, as well as prior tax years to the extent an audit or assessment
requires the same, during calendar years 2010 and 2011.

 

--------------------------------------------------------------------------------

* [***] Certain information has been omitted and filed separately with the
Commission.  Confidential treatment has been requested with respect to the
omitted portions.

 

15

--------------------------------------------------------------------------------


 

PAYROLL:

 

MEDA shall cause certain of the MEDA Personnel who are Transferred Employees to
provide the following payroll services:

 

(a) assist VIVUS with its payroll processing for VIVUS employees for a period of
ninety (90) days following the Closing;

 

(b) assist VIVUS with its ESPP refund processing for VIVUS employees for a
period of thirty (30) days following the Closing;

 

(c) assist VIVUS with the transition of payroll functions to VIVUS’ Mountain
View, California offices on or before the end of calendar year 2010; and

 

(d) assist VIVUS with the transfer of payroll records relating to
non-Transferred Employees to VIVUS’ Mountain View, California offices within
thirty (30) days of ceasing to process payroll for VIVUS’ employees.

 

INFORMATION TECHNOLOGY:

 

MEDA shall cause certain of the MEDA Personnel who are Transferred Employees to
provide the following information technology (“IT”) services:

 

(a) assist VIVUS with its transfer of Fourth Shift historical data, either
virtually or physically, to one or more new servers in VIVUS’ Mountain View,
California offices; following such transfer and following the Closing, assist
VIVUS in the destruction of any and all data on the old servers, to the extent
that such data does not relate to the Business Product;

 

(b) provide VIVUS reasonable access to Pillar historical data;

 

(c) assist VIVUS with its transition of the IT SOX controls to VIVUS’ Mountain
View, California offices; and

 

(d) transfer the Finance Folders located on the servers at the Facility to a
server designated by VIVUS to the extent such folders relate exclusively to the
Excluded Assets (or transfer copies thereof to the extent they relate to the
Excluded Assets and the Business Assets).

 

Vivus shall cause certain of the Vivus Personnel, including, without limitation,
[***]* (to the extent still employed by Vivus), to provide IT services as
reasonably requested by MEDA and for a period of time not to exceed sixty (60)
days following the Closing Date.

 

GOVERNMENT PRICE REPORTING

 

From and after the Closing Date, MEDA will (a) calculate and/or collect
government pricing data relating to the Business Products as required by the
reporting requirements of applicable U.S. Governmental Entities, including under
applicable rules and regulations relating

 

--------------------------------------------------------------------------------

* [***] Certain information has been omitted and filed separately with the
Commission.  Confidential treatment has been requested with respect to the
omitted portions.

 

16

--------------------------------------------------------------------------------


 

to the Medicaid Drug Rebate Program (42 U.S.C. § 1396r-8 and implementing
regulations) and the Medicare program (42 U.S.C. § 1395w-3a and implementing
regulations), and (b) timely certify and report such data to the applicable U.S.
Governmental Entities, including the Center for Medicare and Medicaid Services
of the U.S. Department of Health and Human Services.  Should such U.S.
Governmental Entities require the inclusion of pricing data from sales of
Business Products by VIVUS with respect to a period ending on or prior to
Closing, VIVUS will promptly provide MEDA with such data, together with all
reasonable support and a certification of accuracy in form and substance
reasonably satisfactory to MEDA, and MEDA will continue to provide such reports
for as long as required by applicable Law.  For the avoidance of doubt, nothing
contained herein shall require MEDA to calculate, collect, certify or report any
information related to any products bearing VIVUS’ National Drug Code or labeler
code other than the Business Products.

 

LABORATORY & STABILITY SERVICES:

 

MEDA shall cause certain of the MEDA Personnel who are Transferred Employees to
provide the following laboratory and stability testing services, including,
without limitation, [***]*, [***]* and [***]*(to the extent still employed by
MEDA):

 

(a) Stability Program Management and Testing of Avanafil Clinical and
Registration Batches:  (i) MEDA shall have drafted protocols for storage and
test schedule, test product at defined time-points, have trained QC analysts
perform testing, and report results on CofA’s and summary stability data tables;
(ii) laboratory and stability testing services shall be provided by MEDA until
[***]* unless VIVUS desires to transfer such services to a third party before
such date; (iii) MEDA shall complete a GMP audit of the stability program as
part of the completion of the transition of the services to a third party
designated by VIVUS; (iv) all stability program documentation and electronic
files will need to be inventoried and transferred to VIVUS’ Mountain View,
California offices or to a third party designated by VIVUS; and (v) the
stability sample inventory will need to be transferred to a third party
designated by VIVUS as part of transition closeout.

 

(b) Avanafil Clinical Supply Returns:  (i) these clinical trial returns shall
include receipt, inspection, reconciliation of tablet counts, documentation, and
product disposal; (ii) these services will be transferred within sixty (60) days
following VIVUS’ designation of a third party designee; and (iii) MEDA shall
complete a GMP audit of all clinical returns and transfer of all documentation
to VIVUS’ Mountain View, California offices on or before the completion of the
transfer to VIVUS’ third party designee.

 

--------------------------------------------------------------------------------

* [***] Certain information has been omitted and filed separately with the
Commission.  Confidential treatment has been requested with respect to the
omitted portions.

* [***] Certain information has been omitted and filed separately with the
Commission.  Confidential treatment has been requested with respect to the
omitted portions.

* [***] Certain information has been omitted and filed separately with the
Commission.  Confidential treatment has been requested with respect to the
omitted portions.

* [***] Certain information has been omitted and filed separately with the
Commission.  Confidential treatment has been requested with respect to the
omitted portions.

 

17

--------------------------------------------------------------------------------


 

(c) A protocol for testing transfer and qualification will be required and
acceptance criteria must be met prior to completion and transfer of the
stability program to the third party designated by VIVUS.

 

Pharmacovigilance:

 

VIVUS shall continue to maintain the adverse event reporting processes, files
and information on the ClinTrace database for a period of sixty (60) days
following the Closing and thereafter assist with the transfer of the processes
and files to the Facility.  To this end, during the period of these services
MEDA shall allow VIVUS reasonable access to the ClinTrace database, which
currently resides on a server at the Facility, subject to the confidentiality
provisions set forth in Article 5 of this Agreement.

 

Medical:

 

VIVUS shall assist in the transfer of all scripts, standard operating
procedures, standard questions and answers and reprint materials currently used
by VIVUS and VIVUS’ third party contractors to interact with patients and the
medical professionals treating patients.

 

18

--------------------------------------------------------------------------------


 

Schedule B

 

Personnel and Fees for Services

 

VIVUS Personnel

 

Hourly Rate*

[***]*

 

[***]*

[***]*

 

[***]*

[***]*

 

[***]*

[***]*

 

[***]*

[***]*

 

[***]*

[***]*

 

[***]*

[***]*

 

[***]*

[***]*

 

[***]*

[***]*

 

Rate as provided in MSA between VIVUS and Regulatory Professional, Inc.

 

 

*Rate applies to travel time.

 

MEDA Personnel

 

Hourly Rate*

[***]*

 

[***]*

[***]*

 

[***]*

[***]*

 

[***]*

[***]*

 

[***]*

[***]*

 

[***]*

[***]*

 

[***]*

 

 

*Rate applies to travel time.

 

--------------------------------------------------------------------------------

* [***] Certain information has been omitted and filed separately with the
Commission.  Confidential treatment has been requested with respect to the
omitted portions.

 

19

--------------------------------------------------------------------------------


 

Schedule C

 

Service Managers

 

VIVUS Service Manager:  [***]*

 

MEDA Service Manager:  [***]*

 

--------------------------------------------------------------------------------

* [***] Certain information has been omitted and filed separately with the
Commission.  Confidential treatment has been requested with respect to the
omitted portions.

 

20

--------------------------------------------------------------------------------